Citation Nr: 0407542	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  98-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1958 
until June 1960.

This matter previously came before the Board of Veteran's 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for low back condition.

In its July 2002 decision, the Board found that new and 
material evidence was received and reopened the appellant's 
claim for service connection for low back condition.  
However, the Board also denied, on the merits, the 
appellant's claim for service connection for low back 
condition.

The appellant subsequently appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion for remand, the Court, in a 
September 2003 Order, vacated and remanded the portion of the 
Board decision which denied service connection for low back 
condition.  As such, this case is presently before the Board 
for consideration of issues discussed within the joint motion 
for remand.

The appellant requested a hearing in this case; however, he 
subsequently withdrew such request in February 1999.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In the instant case, the appellant and his representative 
were not provided notice of the VCAA provisions or the 
respective responsibilities of the appellant and VA in 
obtaining evidence to substantiate the appellant's claim.  
Therefore, the Board finds it necessary to remand this case 
to ensure compliance with the VCAA and its implementing 
provisions.

Accordingly this case is REMANDED for the following:

1.  The appellant should be provided with a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
Furthermore, such letter should specifically 
address, in writing, what evidence, if any, 
the appellant is expected to provide in 
support of his claim and what evidence, if 
any, that VA will obtain on his behalf.

2.  In the event that additional information 
and/or medical evidence is received, the 
appellant's claim for service connection for 
low back condition should be readjudicated.  
If the benefits sought on appeal remain 
denied, the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




